Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-36 and 41-44 are pending. Claims 26-28, 30, 34 and 41-44 are withdrawn. Claims 21-25 and 29, 31-32, and 35-36 are examined below.

Election/Restrictions
Applicant’s election without traverse of group I and species I in the reply filed on 10/2/2020 is acknowledged. Applicant identified at least 37-40 as withdrawn. The examiner has also identified claims 26, 27, 28, 30, and 34 associated with non-elected fig. 4, to be withdrawn as “hinge-like” is only associated with non-elected species. See rejection under 35 USC 112 for identification of other possible withdrawn claims.

Newly submitted claims 41-44 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The previously examined claims were directed to two or more connected PV modules or building blocks. The amended claim is directed to a single PV module and the characteristics, which does not include a second PV module connected to the first module. By widening the scope to such a significant extent, the claims could go in a completely new direction than examined and works against compact prosecution.
s 41-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 recites the limitation "the female side connector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 21, 23, 31, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 2013/0074909) in view of Cherukupalli (US 2011/0138609).
Regarding claim 21, Sheng discloses a modular photovoltaic system comprising: 
a plurality of PV modules (110), 
wherein each PV module is a modular PV module of the PV system, and each PV module comprises: 
a PV cell, 

wherein each connector is an externally accessible building block electrical and mechanical connector (connecting structures 120) (see fig. 4, paragraph [0004] and [0031]); 
wherein at least one of the positive connectors and at least one of the negative connectors of a first PV module of the plurality of PV modules is connected to the respective connectors of a second PV module of the plurality of PV modules to connect the first and second PV modules in a series or parallel electrical configuration (see paragraph [0035], specifically connected in series as described).
wherein the externally accessible PV module connectors of the first PV module and the second PV module are configured to mechanically connect with each other and thereby hold the first PV module and the second PV module together (shown in figs. 1-5 and see paragraphs [0029]-[0035]), and 
wherein when mechanically connected to each other, the first PV module and the second PV module are also electrically connected to each other via the mechanical connection (see paragraphs [0020], [0035]-[0037]).
Sheng does not disclose wherein the PV module also comprises a power converter to convert a voltage of the PV cell that is output to the connectors of the PV module.
Cherukupalli is analogous art to Sheng as Cherukupalli discloses solar cells in a module wherein the modules are connected (see fig. 3, paragraph [0013]), wherein Cherukupalli discloses a power converter, i.e. DC to DC converter included to provide an independent operation of a solar cell with respect to a solar cell string (see paragraph [0090]). 


Regarding claim 23, modified Sheng discloses a modular system of claim 21, wherein the externally accessible PV module connector of the first modular PV module is interlockable with the externally accessible PV module connector of the second modular PV module connector (see fig. 5 and paragraphs [0031]-[0037]).

Regarding claim 31, modified Sheng discloses a modular photovoltaic system comprising: 
a first modular photovoltaic (PV) PV module (110), the first modular block comprising a PV cell and an externally accessible PV module side connector; (connecting structures 120) (see fig. 4, paragraph [0004] and [0031]);  and 
a second modular PV PV module (110), the second modular block comprising a PV cell and an externally accessible PV module side connector, (connecting structures 120) (see fig. 4, paragraph [0004] and [0031]);  
wherein the externally accessible PV module side connectors of the first PV module and the second PV module are configured to mechanically connect with each other and thereby hold the first PV module and the second PV module together along sides of each of the PV modules (shown in figs. 1-5 and see paragraphs [0029]-[0035]),  and 


Regarding claim 35, modified Sheng modular system of claim 3 l wherein the side connectors each comprise at least one electrical trace or bare conductor (electrode pair 130 is an exposed, i.e. bare, conductor) (shown in figs. 2 to 5, paragraph [0035]).

Regarding claim 36, modified Sheng discloses a modular system of claim 31, but does not disclose wherein the first PV module and the second PV module have voltage outputs of 0.6 VDC or 1.2 VDC or 3.0 VDC. The voltage output is a based on the type of solar cell, the size of solar cell, the efficiency of the solar cell, etc. See MPEP § 2144.03. Therefore it is a result effective variable.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.


Claims 24 , 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Cherukupalli as applied to claim 21 and 31, respectively, above, and further in view of Cumpston et al. (US 2008/0264473) and Stoner et al. (US 2008/0271777).
Regarding claims 24 and 32, modified Sheng discloses a modular system of claims 21 and 31 respectively, but does not disclose wherein the first and second PV modules are electrically connected to each other in a parallel electrical configuration.
It would be obvious to a person having ordinary skill in the art to modify the electrical connections within a photovoltaic module to be in series, parallel or a combination of series and parallel as series connection increases voltage, parallel connection increases current, and a combination of the two allows any desired combination of voltages and currents. See Cumpston et al. (US 2008/0264473) paragraph [0003] and Stoner et al. (US 2008/0271777), paragraph [0077]).

Regarding claim 35, modified Sheng discloses a modular system of claim 31, wherein the side connectors each comprise at least one electrical trace or bare conductor (electrode pair 130 is an exposed, i.e. bare, conductor) (shown in figs. 2 to 5, paragraph [0035]).
.Sheng does not disclose the modules are connected in parallel. It would be obvious to connect the modules in parallel in order to increase current (see rejection of claim 32 above and  See Cumpston et al. paragraph [0003] and Stoner et al. paragraph [0077]). Connection in parallel reads on wherein an externally accessible building block side connector is positive and is connected to another positive externally accessible building block side connector on an opposite building block side.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Cherukupalli as applied to claim 21 and 31 above, respectively, and further in view of Kokotov et al. (US 2012/0305051).
Regarding claim 29, Sheng discloses a modular system of claim 21, but does not disclose wherein the first PV module has a DC voltage output V1 and the second PV module has a DC voltage output V2 and V1 is different than V2.
Kokotov is analogous art to Sheng as Kokotov discloses a photovoltaic array (see abstract). Kokotov discloses wherein the solar cells/modules of are different shapes/sizes (see fig. 5b and 5c, paragraph [0040]), therefore when connected as described in Petrin, inherently put out a different voltage. See MPEP 2112.
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. an array or different sizes and shapes of solar cells with different voltages) for another known device (i.e. an array of same size and shape solar cells) wherein the result is predictable, i.e. a photovoltaic array.


Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Cherukupalli as applied to claims 21 and 31 above, and further in view of Goldberg et al. (US 2018/0041161).
Regarding claim 25, modified Sheng discloses a modular system of claim 21, wherein the connectors of the first and second PV modules are configured to mechanically connect with each other using a tool-free method of assembly (shown in figs. 3 and 5). The court has held drawings 
Modified Sheng  does not disclose wherein the side connectors mate as male and female connectors.
Goldberg is analogous art to Sheng as Goldberg is directed to connecting solar modules, wherein Goldberg discloses side connectors (6 mounting bracket) comprising with male [7] and female [8] coupling (for securing adjacent modules) (see figs. 8 and 9, paragraphs [0014]-[0016]). 
The courts have held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. male/female connection method as taught by Goldberg) for another known device (i.e. body and belt structure of Sheng), wherein the result is predictable, i.e. adjacent modules are connected. 

Regarding claim 33, modified Sheng discloses a modular system of claim 31, but does not disclose wherein the female side connector comprises a rectangular receiving trough (8) (shown Goldberg in figs. 9A and 9B, see paragraphs [0015]-[0016]).
Goldberg is analogous art to Sheng as Goldberg is directed to connecting solar modules, wherein Goldberg discloses side connectors (6 mounting bracket) comprising with male [7] and female [8] coupling (for securing adjacent modules) (see figs. 8 and 9, paragraphs [0014]-[0016]). 
The courts have held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. male/female connection method as taught by Goldberg) for 
Further, Sheng as modified by Goldberg discloses wherein the female side connector comprises a receiving trough (8) (shown Goldberg in figs. 9A and 9B, see paragraphs [0015]-[0016]). The embodiment relied upon does not disclose the female portion is rectangular. In an alternate male/female fastener (see fig. 42), Goldberg discloses a male/female connection can be rectangular (see paragraph’s [0271]-[0272]).
The court held that the configuration of a claimed device, (i.e. configuration of the female portion of a connector) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04.

Allowable Subject Matter
Claims 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:


Response to Arguments
Rejection of claims 26, 28, 30 and 34 under 35 USC 112 has been withdrawn. As applicant’s amendment has resulted in claims 26, 28, 30 and 34 reading on fig. 4, a non-elected 
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dhir et al. (US 2014/0305493), Zuckerman et al. (US 2012/0152300).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721